Citation Nr: 1412664	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or PTSD, for accrued benefits purposes.

3.  Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus type II or hypertension, for accrued benefits purposes.  

4.  Entitlement to service connection for peripheral neuropathy of the upper left and right extremities as secondary to service-connected diabetes mellitus type II, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  He died in November 2010.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

Prior to his death, the Veteran filed a timely substantive appeal for the issues of service connection for coronary artery disease (CAD), PTSD, hypertension, ED, and peripheral neuropathy of the bilateral upper extremities.  See May 2010 VA Form 9.  The Veteran died in November 2010.  Thereafter, in November 2010, the appellant filed a claim for accrued benefits for all pending claims as the Veteran's surviving spouse, which was construed by the RO as a request for substitution.  See October 2011 Deferred Rating Decision.  In March 2012, the RO found that the appellant qualified as the proper substituted claimant for the purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (West 2002); 38 C.F.R. § 3.1000 (2013).

In May 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.   

At the Board hearing, the issue of service connection for CAD, including as due to diabetes mellitus, for the period prior to June 13, 2010, was included among the issues on appeal based on the inaccurate assertion that the appellant was only granted accrued benefits for service connection of CAD effective June 13, 2010; however, the October 2011 rating decision reveals that service connection for CAD was established effective November 19, 2008, the date that the Veteran's service connection claim for a heart disability was received.  In February 2012, the appellant received notice of the grant of service connection for CAD, which included the effective date of November 19, 2008.  She was then informed that the grant of accrued benefits for service connection of CAD represented a full resolution of the appeal for that issue, and advised of her appellate rights.  The appellant did not appeal the disability rating or the effective date assigned for service-connected CAD during the one-year appeal period; therefore, the decision to assign an effective date of November 19, 2008 for service connection for CAD became final.  For these reasons, the Board finds that the issue of service connection for CAD for the period prior to June 13, 2010 is outside the scope of the current appeal, and is not subject to appellate review.  



FINDINGS OF FACT

1.  The Veteran died in November 2010; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending appeal to completion.

2.  The Veteran engaged in combat with the enemy during service.

3.  The Veteran was diagnosed with PTSD by a VA psychiatrist.

4.  The VA psychiatrist linked the PTSD to the in-service combat stressor events.

5.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

6.  Symptoms of hypertension were not continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

7.  The Veteran's hypertension was not causally or etiologically related to service.

8.  The Veteran's hypertension was not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

9.  The Veteran's ED was not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

10.  The Veteran did not have a disability of peripheral neuropathy of the upper left or right extremity.  


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  
38 U.S.C.A. § 5121A (West 2002).

2.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2) (2013).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for ED are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  The criteria for service connection of peripheral neuropathy of the upper left and right extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in December 2008 and March 2009 notice letters sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations during the course of the appeal.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough physical examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Also, a November 2013 VHA medical expert opinion based on review of the record was obtained for the service connection appeal for hypertension.  The November 2013 VA medical reviewer had adequate data on which to base the medical opinion, and provided adequate rationale in support of the medical opinion.  For these reasons, the Board finds that the collective medical examination reports and VHA medical expert opinion are adequate, and there is no need for further medical examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and explained the reasons why service connection was denied for hypertension (i.e., no nexus to service or diabetes mellitus); PTSD (i.e., unverified in-service stressor event), ED (i.e., no nexus to diabetes mellitus), and peripheral neuropathy of the bilateral upper extremities (i.e., no current diagnosis) had been denied.  The VLJ considered the appellant's testimony regarding her knowledge of the onset of hypertensive symptoms and the first diagnosis of hypertension, as well as the in-service stressor events and onset and history of psychiatric symptoms.  The VLJ asked several questions in order to ascertain whether there were any outstanding treatment records pertinent to the appeal that should be obtained, and the appellant stated that she had already submitted all relevant treatment records.  See Board hearing transcript, pages 7, 10.  The VLJ suggested that the appellant submit a medical opinion that linked hypertension to service or to diabetes mellitus, and a medical opinion that linked ED to diabetes mellitus, and informed the appellant that there had to be a medical diagnosis for peripheral neuropathy of the upper extremities before service connection could be granted.  After the hearing, the Board obtained a VHA medical expert opinion to address several questions regarding the issue of service connection for hypertension.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  Service treatment records are complete and included in the record.  

The Veteran (prior to his death), the appellant, and the representative have not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review. 


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was diagnosed with PTSD, hypertension, and ED.  He was not diagnosed with peripheral neuropathy of the bilateral upper extremities.  Because hypertension is listed as a "chronic disease" listed under 38 C.F.R. § 3.309(a), the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such provisions are not applicable to the other diagnoses or claimed disabilities.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service Connection Analysis for PTSD

While pursuing the claim for service connection, the Veteran contended that he suffered from PTSD due to several combat-related stressor events while serving in the Republic of Vietnam as an artilleryman such as being subject to incoming fire, running over a mine during an artillery raid, and firing weapons.  See March 2009 VA Form 21-0781; July 2008 VA psychiatry outpatient note.        

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran engaged in combat with the enemy during service.  Although the Veteran was not in receipt of any military citations that clearly denote combat service, the Veteran served in the Republic of Vietnam from April 1969 to March 1970 as a field artillery (FA) crewman, and participated in the TET 69 Counter Offensive and an unnamed campaign during the period.  See DD Form 214 and service personnel records.  An internet article on the TET 69 Counter Offensive shows that the battery to which the Veteran was assigned (i.e., C Battery) during his Vietnam service received incoming fire on numerous occasions from April 1969 to July 1969, and, in October 1969, fired against a suspected enemy company.  In consideration thereof, and resolving reasonable doubt in favor of the appellant, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable; therefore, the Veteran's lay account of being subject to incoming enemy fire, running over a mine during an artillery raid, and firing weapons at the enemy while serving in the Republic of Vietnam shows combat with the enemy during service.  The reported stress of such combat events is consistent with the circumstances, conditions, or hardships of combat service, and sufficient to establish the occurrence of the claimed in-service stressor events.  

The Board next finds that the evidence shows that the Veteran's Axis I diagnosis of PTSD was competently linked to the in-service combat stressor events by a competent medical professional.  After the Veteran reported several combat-related stressor events such as firing weapons and seeing injured soldiers, as well as past and current psychiatric symptoms, at a VA outpatient psychiatric evaluation performed in July 2008, the treating VA psychiatrist diagnosed chronic PTSD on Axis I.  The psychiatric diagnosis and medical opinion of the VA psychiatrist is adequate.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(2) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In arriving at the decision above, the Board notes that the Veteran's psychiatric disability has been variously diagnosed by medical providers; therefore, all psychiatric diagnoses by medical providers, to include depression and anxiety, are fully included in the grant of service-connected compensation benefits.   

Service Connection Analysis for Hypertension

While pursuing the service connection appeal, the Veteran primarily contended that currently diagnosed hypertension was caused or aggravated by the service-connected diabetes mellitus type II.  See, e.g., July 2010 VA primary care note (noting a diagnosis of hypertension).  In the alternative, the question of whether the Veteran's hypertension was caused or aggravated by the now service-connected PTSD was raised by the record.   

After review of the lay and medical evidence of record, the Board first finds that the weight of the evidence is against a finding that current hypertension was either caused or aggravated by the service-connected diabetes mellitus type II.  In regard to the secondary theory of causation, the evidence shows that hypertension was diagnosed in 1989 or 1990, several years before diabetes mellitus type II was diagnosed in 2003.  See, e.g., March 2003 lab report (noting that the Veteran has diabetes); January 2010 VA medical examination report (noting that diabetes mellitus was diagnosed around 2003 per c-file); July 2007 VA primary care note (noting the Veteran report that hypertension was diagnosed in 1990).  Also, after examining the Veteran and reviewing the record, the June 2009 VA medical examiner opined that hypertension was not a complication of diabetes mellitus based on the onset of hypertension in relation to the onset of diabetes (i.e., hypertension pre-dated diabetes mellitus).  The June 2009 VA medical examiner also noted that it had not been firmly established in the literature that diabetes initiates hypertension.  The June 2009 VA medical opinion was informed by sufficient data and supported by adequate rationale; therefore, it is of significant probative value.  

Although the Veteran told the September 2010 VA medical examiner that he was diagnosed with diabetes in 1989, and the Veteran's spouse told the June 2009 VA medical examiner that the Veteran was treated for diabetes in 1989 when hospitalized for hypertension, the lay assertions are not credible and of no probative value because they are inconsistent with, and outweighed by, other, more credible evidence.  Private treatment records dated in 2000 and 2001 show report of hypertension but repeatedly do not denote current or past diagnosis of, or treatment for, diabetes mellitus.  Because the private treatment records are likely to reflect accurately both the medical history and current medical conditions, and diabetes mellitus, along with hypertension, is included among the listed disabilities in the past medical history portion of the private treatment reports, the records are particularly credible and of significant probative value.  It is likely that past or current diabetes mellitus would have been recorded during the course of seeking medical treatment during the period.  See June 2009 VA medical examination report (noting that it did not seem likely that the Veteran was actively diabetic from 1989 until 2003 given the lack of diagnosis in private records dated in 2000 and 2001).  Thus, because symptoms of diabetes mellitus did not manifest until many years after hypertension was first diagnosed, the Board finds that this evidence weighs against finding that service-connected diabetes mellitus caused hypertension.  

On the question of whether the Veteran's service-connected diabetes mellitus permanently worsened hypertension beyond its normal progression (i.e., aggravated hypertension), the November 2013 VA medical reviewer opined that hypertension was not aggravated by diabetes.  In support of the medical opinion, the November 2013 VA medical reviewer reasoned that the evidence showed that hypertension and diabetes were well controlled.  The November 2013 VA medical reviewer further explained that diabetes mellitus was well controlled on medication, noting that hemoglobin A1C ranged from 6.2 to 6.9, and the most recent hemoglobin A1C documented in April 2009 was 6.6.  The November 2013 VA medical reviewer wrote that the Veteran's blood pressure during this time was also well controlled on medications.  The November 2013 VHA medical expert opinion was informed by sufficient data and supported by adequate rationale, and there is no competent medical opinion to the contrary of record; therefore, it is of great probative value.  

On the February 2014 Informal Hearing Presentation, the representative listed several blood pressure readings during the period from March 2000 to February 2002 (with an average blood pressure reading of 149/93), as well as several blood pressure readings from March 2003 to September 2006 (with an average blood pressure reading of 155/96 for the period); however, a specific argument was not articulated.  Nonetheless, to the extent that the representative may have been suggesting that there was a worsening of the Veteran's hypertension after the 2003 diagnosis of diabetes mellitus, the Board notes that more recent blood pressure readings are lower than either average blood pressure reading (i.e., the average reading before and after the diabetes mellitus diagnosis as calculated by the representative), which weighs against a finding that there was a permanent worsening of hypertension due to the service-connected diabetes mellitus type II.  See, e.g., June 2010 treatment note (blood pressure reading of 102/71); October 2009 VA psychiatry outpatient group counseling note (blood pressure reading of 126/83); June 2009 VA medical examination report (noting blood pressure readings of 138/89, 144/87, and 145/89).  When this evidence is considered together with the November 2013 VHA medical expert opinion, the Board finds that it shows that the service-connected diabetes mellitus did not aggravate hypertension.  

The Board next finds that the weight of the evidence is against a finding that hypertension was caused or aggravated by service-connected PTSD.  After review of the record, the November 2013 VA medical reviewer opined that hypertension was not caused or aggravated by PTSD.  When providing rationale for the medical opinion, the November 2013 VA medical reviewer noted that the VA primary care clinic notes included blood pressure readings around the time of the mental health clinic notes and show that the Veteran's blood pressure was either controlled or mildly elevated (i.e., low 140s/90s) during the period.  This statement from the November 2013 VA medical reviewer shows that there was no permanent worsening of the Veteran's hypertension beyond the normal progression of the disease, which weighs against a finding of aggravation by PTSD.  Also, the November 2013 VA medical reviewer noted that hypertension was diagnosed before PTSD, which weighs against a finding of causation by PTSD.  Because the November 2013 VHA medical expert opinion was based on sufficient data, and the rationale provided by the November 2013 VA medical reviewer was adequate, it is of significant probative value.     

The Board notes that the September 2006 private treatment record includes an impression of a treating medical provider that the increased blood pressure (i.e., of 151/91), which was improved, was most likely secondary to anxiety.  However, as noted above, the November 2013 VA medical reviewer noted that subsequent treatment records contemporaneous to the Veteran's treatment and diagnosis for PTSD showed either controlled or mildly elevated blood pressure (i.e., improved blood pressure), which does not indicate that the increased blood pressure in September 2006 represented a permanent worsening beyond the normal progression of hypertension.  

On the theory of direct service connection, the Board further finds that no vascular injury, disease, or chronic symptoms of hypertension were manifested during service.  The service treatment records include no findings of hypertension or treatment for high blood pressure, and the blood pressure was within normal limits at the September 1970 service separation examination (i.e., 130/60).  Also, on the October 1970 service separation report of medical history, the Veteran checked "No" when asked if he then had or ever had had high or low blood pressure.  Neither the Veteran nor the appellant has contended that symptoms of hypertension began in service; therefore, the evidence does not in any way indicate the presence of hypertension or chronic symptoms of hypertension during service.  

The Board next finds that the evidence shows that the evidence does not show symptoms of hypertension continuously since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Post-service treatment records show that the Veteran told treating medical providers that he was first diagnosed with hypertension in 1989 or 1990, approximately nineteen years after service separation.  The Veteran is competent to report a past medical diagnosis of hypertension and there is no indication that the account is not credible.  The absence of post-service findings, diagnosis, or treatment for hypertension until 1989 or 1990 (i.e., approximately nineteen years after service retirement) is one factor that tends to weigh against a finding of hypertension in service, to include chronic symptoms, or continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service).  Neither the Veteran nor the appellant has contended that there were manifestations of hypertension to a degree of ten percent within one year of service separation, and the evidence does not show manifestations of hypertension to a compensable degree within one year of service separation.

Because the evidence does not show that hypertension was caused or aggravated by either service-connected diabetes mellitus or PTSD, vascular injury or disease or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, or manifestations of hypertension to a compensable degree within one year of service, the Board finds that the weight of the evidence is against the appeal, and service connection for hypertension on a secondary basis, direct basis, and presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

Service Connection Analysis for ED

The Veteran contended that he had ED secondary to the service-connected diabetes mellitus or hypertension.  Because neither he nor the appellant have contended that ED had its onset during active service, and the evidence of record does not otherwise indicate that the ED was causally or etiologically related to service, the Board need not address whether service connection is warranted for ED on a direct 

basis.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that ED was caused or aggravated by the Veteran's service-connected diabetes mellitus.  At the June 2009 VA medical examination, the Veteran reported that he had had ED for ten or more years, and that the contributing cause of ED was medication.  After reviewing the record and considering the test results, the June 2009 VA medical examiner opined that ED was not a complication of diabetes and was not worsened by diabetes because of the onset of the condition in relation to diabetes (i.e., ED pre-dated diabetes), and the fact that the condition was most likely related to hypertensive medications.  The June 2009 VA medical opinion was based on sufficient data and supported by adequate rationale, and there is no contrary medical opinion of record; therefore, it is of significant probative value.  Conversely, the Veteran and the appellant, as lay persons, do not have the medical training or expertise to render a competent medical opinion regarding the etiology of ED; therefore, their opinions that ED was either caused or aggravated by diabetes mellitus are of no probative value. 

Thus, in summary, the evidence does not show that ED was either caused or aggravated by the service-connected diabetes mellitus.  Rather, the Veteran's ED has been competently linked to hypertensive medications by a medical professional.  Service connection for hypertension is not established; therefore, the Veteran's ED has been attributed to a nonservice-connected disability, so any related impairment may not be considered.  38 C.F.R. § 4.14.  In consideration thereof, the service connection appeal for ED must be denied.  38 C.F.R. § 3.310.


Service Connection Analysis for Peripheral Neuropathy of the Upper Extremities

The Veteran contended that he had peripheral neuropathy of the bilateral upper extremities caused or aggravated by the service-connected diabetes mellitus.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran had peripheral neuropathy of the bilateral upper extremities causally or etiologically related to service, or caused or aggravated by the service-connected diabetes mellitus type II, because the weight of the evidence shows no currently diagnosed disability.  By way of background, the Board notes that the service treatment records are absent of any complaints, findings, or treatment for peripheral neuropathy of the bilateral upper extremities, and the neurologic system and upper extremities were clinically evaluated as normal at the September 1970 service separation examination.  Also, on the October 1970 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had a painful or "trick" shoulder or elbow or neuritis.  Additionally, the Board notes that post-service treatment records are absent of any findings or treatment for peripheral neuropathy of the bilateral upper extremities.  At the June 2009 VA medical examination, the Veteran did not complain of or report any symptoms involving the bilateral upper extremities.  After interviewing and examining the Veteran and reviewing the record, the June 2009 VA medical examiner opined that there was no objective or subjective evidence of peripheral neuropathy of the bilateral upper extremities.   

The Board notes that, on the August 2009 Notice of Disagreement, the Veteran reported that his doctors told him he had peripheral neuropathy and recommended that he file the service connection claim; however, the Veteran did not specifically 

state that medical providers had diagnosed him with peripheral neuropathy of the bilateral upper extremities, and the competent medical evidence does not show a diagnosis of peripheral neuropathy of the upper extremities.  Rather, the evidence only shows peripheral neuropathy of the lower extremities, and service-connected compensation benefits were already awarded for peripheral neuropathy of each lower extremity as secondary to diabetes mellitus.  See July 2009 rating decision.  

Although the Veteran and the appellant are competent to report any symptoms of the upper extremities that the Veteran experienced through the senses, both lack the requisite medical expertise to diagnose peripheral neuropathy of the upper extremities or attribute any of the symptoms he experiences to a diagnosis of peripheral neuropathy of the upper extremities, which has not been made.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, their opinion that the Veteran had peripheral neuropathy of the bilateral upper extremities is of no probative value and outweighed by the medical evidence showing no diagnosis of peripheral neuropathy of the bilateral upper extremities.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the evidence of record does not support a 

diagnosis of the claimed disability at any time during the claim, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for peripheral neuropathy of the bilateral upper extremities.


ORDER

Service connection for PTSD, for accrued benefits purposes, is granted.

Service connection for hypertension to include as secondary to service-connected diabetes mellitus type II or PTSD, for accrued benefits purposes, is denied.

Service connection for ED for accrued benefits purposes, as secondary to service-connected diabetes mellitus type II or hypertension, is denied.

Service connection for peripheral neuropathy of the upper left and right extremities as secondary to service-connected diabetes mellitus type II, for accrued benefits purposes, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


